                                                                                                    FILED
                                                                                           2019 Oct-21 PM 01:13
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

    LUIS ALBERTO DELACRUZ                       )
    MURILLO,                                    )
                                                )
         Petitioner,                            )
                                                )
    v.                                          )   Case No. 4:17-cv-02080-LSC-JEO
                                                )
    WARDEN ETOWAH COUNTY                        )
    JAIL, et al.,                               )
                                                )
         Respondents.                           )

                             MEMORANDUM OPINION

         The magistrate judge entered a report on September 12, 2019, recommending

the court grant Respondents’ motion to dismiss as moot due to Petitioner’s removal

to Ecuador on May 31, 2019. (Doc. 20). Although the magistrate judge advised the

parties of their right to file specific written objections within fourteen (14) days, no

objections have been received by the court.1

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation.                       Accordingly,




1
   The magistrate judge’s report and recommendation, mailed to Petitioner at the Etowah
County Detention Center, was returned by the U.S. Postal Service as undeliverable. (Doc. 21).
                                               1
Respondents’ motion to dismiss is due to be granted. The court will dismiss this

matter by separate order.

      DONE and ORDERED on October 21, 2019.



                                        _____________________________
                                               L. Scott Coogler
                                         United States District Judge
                                                                           160704




                                       2
